720 S.E.2d 672 (2012)
STATE of North Carolina
v.
Joshua K. CAUDILL.
No. 538P11.
Supreme Court of North Carolina.
January 26, 2012.
Russell Joseph Hollers, Durham, for Caudill, Joshua K,
Gary R. Govert, Special Deputy Attorney General, for State of North Carolina.
Rex Gore, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 12th of December 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed with Leave to file a PWC in the Court of Appeals by order of the Court in conference, this the 26th of January 2012."